DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10 and 20 no longer is withdrawn from consideration because the claim requires all the limitations of allowable claims 8 and 17 respectively.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Cavazza (US 4,015,758). Regarding claims 1, 8 and 17, Cavazza discloses a dispenser (1) for use with a container (fig.8) containing an ingredient (col 1, II. 5-7), the dispenser comprising: a flange (4) having an outer perimeter defining a plane (see fig.2); a sidewall (3) projecting downwardly from part of the flange (3 extends downward from part of 4); a bottom wall (5) projecting from the sidewall; a divider wall (7) connected to the sidewall (7 is connected to 3 in forming a chamber) and the bottom wall but spaced from the flange (see fig.2), the divider wall comprising a first side (side of 7 in 5), a second side (side of 7 in 6), and an upper edge (upper edge of 7); a measurement space (16) defined by the sidewall, the bottom wall, and the first side of the divider wall and a through opening (6) defined by the second side of the divider wall and the flange; and a gap (see gap between 7 and 4) between the plane defined by the flange and the upper edge of the divider wall.
 	In combination with other claimed limitations, Cavazza and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to a less than full circumference sidewall having two edges angled to the plane projecting downwardly on the second side of the flange from only part of the flange, a bottom wall projecting from the sidewall, and a divider wall .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                             


/Vishal Pancholi/Primary Examiner, Art Unit 3754